Citation Nr: 1520801	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  06-38 846	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

6.  Entitlement to an initial compensable rating for psoriatic arthritis. 

7.  Entitlement to an initial compensable rating for psoriasis and seborrheic dermatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to July 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a Travel Board hearing in May 2011.  In March 2012, the Veteran was offered a new Board hearing because the Veterans Law Judge who had conducted the May 2011 hearing had retired.  Accordingly, in May 2012, the Board remanded the issues on appeal so a new hearing could be scheduled.  In a May 2012 correspondence, the Veteran withdrew his previous hearing request and asked that the Board adjudicate the issues on appeal.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has right wrist, right ankle, right knee and lumbar spine disabilities that are related to service.  

Service treatment records demonstrate multiple complaints of low back pain between June 1997 and December 1999.  The Veteran is shown to have complained of right wrist pain and injuries in December 1999 and February 2000 and treatment for right ankle symptoms are demonstrated April and August 2000 service treatment records.  Finally, the Veteran is shown to have received treatment for a twisted right knee in February 2001.  The Veteran contends that he has experienced pain in these regions since his active duty service.  

As the evidence of record indicates that the Veteran had in-service injuries to and current symptoms of right wrist, right ankle, right knee and lumbar spine disabilities, a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Of note, the Veteran is presently service-connected for psoriatic arthritis.  The evidence does not sufficiently distinguish symptoms between those due to this service-connected psoriatic arthritis and separate disabilities.  Thus, on examination, the VA examiner is asked to discuss the relationship, if any, between the Veteran's right wrist, right ankle, right knee and lumbar spine complaints and psoriatic arthritis.  

Additionally, the Veteran was last afforded VA examinations for his cervical spine, psoriatic arthritis and psoriasis and seborrheic dermatitis in September 2006.  As the Veteran was last examined many years ago, new VA examinations are in order to ascertain the current severity of the disabilities.

Finally, the RO should obtain any and all available additional VA medical records not yet associated with the claims file and attempt to obtain any outstanding private medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any VA treatment facilities where he received treatment as well as authorization and consent to release information to VA other private doctors who treated him for his claimed and service-connected disabilities.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination(s) by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right wrist disability had its onset during, or is otherwise related to, his active service.

b)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right ankle disability had its onset during, or is otherwise related to, his active service.

c)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability had its onset during, or is otherwise related to, his active service.

d)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a lumbar spine disability had its onset during, or is otherwise related to, his active service.

The examiner is asked to discuss the relationship, if any, between the Veteran's right wrist, right ankle, right knee and/or lumbar spine symptoms and his service-connected psoriatic arthritis.

The examination report must include a complete rationale for all opinions expressed.  

3.  Thereafter, schedule the Veteran for VA examinations to determine the current nature and severity of his service-connected cervical spine, psoriatic arthritis and psoriasis and seborrheic dermatitis disabilities.  

For each examination, the claims file, including the electronic VA treatment records, should be reviewed in conjunction with the examination.

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected disabilities.

The reports of examination should contain detailed accounts of all manifestations of the disability found to be present.

4.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

